Citation Nr: 1102673	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected left ankle 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with history of infection 
(osteomyelitis), to include posttraumatic arthritis, for the time 
period prior to June 25, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left ankle fracture with history of infection 
(osteomyelitis), to include posttraumatic arthritis, for the time 
prior from June 25, 2002.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at 
Law



WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
February 1980.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a January 2001 rating decision, the RO increased the Veteran's 
rating for his left ankle disability to 20 percent, effective 
October 31, 2000.  In March 2001, the RO awarded the Veteran an 
earlier effective date of June 28, 2000 for the 20 percent 
evaluation for his left ankle disability.  The Veteran testified 
during a hearing before the undersigned Veterans Law Judge in 
October 2002; a transcript of that hearing is of record.  In 
January 2003, the Board undertook additional development of the 
claim on appeal pursuant to the provisions of 38 C.F.R. § 19.9 
and Board procedures then in effect.  In August 2003, the Board 
remanded the Veteran's increased rating claims to the RO via the 
Appeals Management Center (AMC) for completion of the actions 
requested.

In an October 2004 rating decision, the RO increased the 
Veteran's evaluation for his left ankle disability to 30 percent, 
effective June 25, 2002.  The Veteran perfected an appeal, 
requesting higher ratings.  In January 2005, the Board remanded 
the Veteran's increased rating claims to the RO via the AMC for 
additional development and readjudication.

In a September 2005 rating decision, the RO denied entitlement to 
service connection for a bilateral hip disability.

In a January 2006 decision, the Board denied the Veteran's claim 
for an evaluation in excess of 20 percent for residuals of a left 
ankle disability for the time period prior to June 25, 2002 and 
granted a 40 percent evaluation for residuals of a left ankle 
disability for the time period from June 25, 2002, and determined 
that criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) were not met.  The RO 
increased the Veteran's evaluation to 40 percent, effective June 
25, 2002, in a February 2006 rating decision.  Thereafter, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans' Claims (Court).

In February 2008, the Court issued a Memorandum Decision vacating 
the Board's January 2006 decision and remanding the claims to the 
Board for proceedings consistent with the Court's decision.

In May 2008 and December 2008, the Board remanded the Veteran's 
service connection claim for a requested hearing to be scheduled 
at the RO.  However, in March 2009, the Veteran's attorney 
informed the Board that the Veteran no longer wanted to have a 
hearing.

In May 2009, the Board remanded the claims currently on appeal so 
that corrective notice could be provided to the Veteran, attempts 
could be made to obtain additional treatment records, and the 
Veteran could be scheduled for a VA examination.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral 
hip disability, claimed as secondary to service-connected left 
ankle disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period prior to June 25, 2002, residuals of a left 
ankle fracture with a history of infection (osteomyelitis), to 
include posttraumatic arthritis was predominantly manifested by 
marked limitation of motion, and degenerative changes of the left 
ankle joint, without evidence of active osteomyelitis, and 
without ankylosis of the left ankle.

3.  For the prior beginning June 25, 2005, residuals of a left 
ankle fracture with a history of infection (osteomyelitis), to 
include posttraumatic arthritis was predominantly manifested by 
marked limitation of motion of the left ankle, and in October 
2005, ankylosis of the left ankle, with evidence of active 
osteomyelitis. 


CONCLUSIONS OF LAW

1.  For the period prior to June 25, 2002, the criteria for an 
evaluation in excess of 20 percent for residuals of a left ankle 
fracture with a history of infection (osteomyelitis), to include 
post-traumatic arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2010).

2.  For the period beginning June 25, 2002, the criteria for an 
evaluation of 40 percent for residuals of a left ankle fracture 
with a history of infection (osteomyelitis), to include post-
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
October 2000.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in October 2002, March 
2004, February 2005, June 2005, and September 2009.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2009 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in January 2001, April 2004, June 2005, October 
2005, and April 2010 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, Part 4 (2010).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 C.F.R. 
§§ 4.2, 4.41 (2010)), the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Chronic, or recurring, suppurative osteomyelitis, once clinically 
identified, including chronic inflammation of bone marrow, 
cortex, or periosteum, should be considered as a continuously 
disabling process, whether or not an actively discharging sinus 
or other obvious evidence of infection is manifest from time to 
time, and unless the focus is entirely removed by amputation will 
entitle to a permanent rating to be combined with other ratings 
for residual conditions, however, not exceeding amputation 
ratings at the site of election.  38 C.F.R. § 4.43 (2010)

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed the 
40 percent evaluation, diagnostic code 5165.  This 40 percent 
rating may be further combined with evaluation for disabilities 
above the knee but not to exceed the above the knee amputation 
elective level.  Painful neuroma of a stump after amputation 
shall be assigned the evaluation for the elective site of 
reamputation.  38 C.F.R. § 4.68 (2010).


500
0
Osteomyelitis, acute, subacute, or chronic:

Of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional 
symptoms
10
0

Frequent episodes, with constitutional symptoms
60

With definite involucrum or sequestrum, with or without 
discharging sinus
30

With discharging sinus or other evidence of active 
infection within the past 5 years
20

Inactive, following repeated episodes, without evidence 
of active infection in past 5 years
10
Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected part 
is no percent. This 10 percent rating and the other partial 
ratings of 30 percent or less are to be combined with ratings for 
ankylosis, limited motion, nonunion or malunion, shortening, 
etc., subject, of course, to the amputation rule. The 60 percent 
rating, as it is based on constitutional symptoms, is not subject 
to the amputation rule. A rating for osteomyelitis will not be 
applied following cure by removal or radical resection of the 
affected bone.
Note (2): The 20 percent rating on the basis of activity within 
the past 5 years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation. The prerequisite for this historical rating is an 
established recurrent osteomyelitis. To qualify for the 10 
percent rating, 2 or more episodes following the initial 
infection are required. This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.

Leg, amputation of:
516
3
With defective stump, thigh, amputation recommended
60
2
516
4
Amputation not improvable by prosthesis controlled by 
natural knee action
60
2
516
5
At a lower level, permitting prosthesis
40
2

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0

527
1
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0



527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0

527
3
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0

527
4
Astragalectomy  
2
0

The Veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5000, 5270, 
5271, pursuant to which osteomyelitis and limitation of ankle 
motion is rated.  However, to give the Veteran every 
consideration in connection with the matter on appeal, the Board 
has, as the RO has done, considered all potentially applicable 
diagnostic codes under section 4.71a in rating the veteran's 
disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), and 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5000, Note (1) 
(2010), a rating for osteomyelitis between 10 and 30 percent is 
to be combined with ratings for ankylosis and limitation of 
motion, subject to the amputation rule.  Therefore, the ratings 
for the Veteran's osteomyelitis and residuals of a left ankle 
fracture with post-traumatic arthritis will be discussed 
separately below.

Factual Background

A June 2000 VA outpatient medical record shows that the Veteran 
complained of left ankle pain.  Physical examination revealed 
deformity of the left ankle with no redness.  The diagnosis was 
left ankle pain.  A June 2000 VA X-ray film of the left ankle 
revealed degenerative changes secondary to an old trauma in the 
left ankle.

During a January 2001 VA orthopedic examination, the Veteran 
reported that he had a lot of pain in the left ankle and it was 
sometimes difficult to walk.  He had to limp because of the pain, 
and weightbearing was difficult when the pain was increased.  
Occasionally, there was swelling.  On physical examination, he 
appeared to be in pain, and he walked with a left-sided limp with 
less movement of the left ankle while walking.  There was 
swelling around the joint.  Alignment was slightly valgus and the 
Achilles tendon was in neutral position.  There was moderate 
tenderness on both sides, but more marked on the medial side of 
the ankle.  Range of motion was grossly limited with extension to 
five degrees and flexion to five degrees with complaints of pain.  
There was no range of motion in inversion and eversion.  There 
was also atrophy of the calf muscle.  Ankle pulse was palpable 
and the rest of the foot was satisfactory.  Review of X-rays 
films of the left ankle conducted in September 2000 revealed 
severe degenerative changes of the left ankle joint with 
deformity of the bone surfaces, sclerosis, and narrowing of the 
joint space.  The diagnosis was history of severe injury to the 
left ankle with severe degenerative arthritis with gross 
limitation of motion and pain in the left ankle.

During a June 2002 VA outpatient visit, the Veteran complained of 
chronic left ankle pain for some time.  A total ankle 
replacement, possible arthroplasty to remove any spurs, or 
control the pain with medication was recommended.  The Veteran 
chose to control the pain with medication.  The diagnosis was 
left-sided ankle pain, status post fracture with degenerative 
joint disease.

In October 2002, the Veteran testified before the undersigned 
Veterans Law Judge during a Board hearing and stated that he was 
unable to walk properly because of his ankle.  In addition, he 
could not swim, water-ski, or do many of the activities that he 
used to do.  With his profession as a physician's assistant, he 
was on his feet much of the time.  At the end of the day, he 
could not walk.  He had to miss work approximately five to seven 
days that year because of the pain and the swelling in his ankle 
and his inability to walk.  He would also have to leave work 
early because of the pain.  Regarding range of motion of the left 
ankle, he stated that he could not move the ankle from side to 
side and there was very limited motion with dorsiflexion and 
flexion.  Pain was normally about three to five out of ten and by 
the end of the day, it would be a seven or eight.  Due to this 
pain and limitation of motion, he could not dance or do many 
active social activities.  He also stated that the doctors were 
not sure that he had osteomyelitis, but thought it was probable.

A July 2003 VA X-ray study of the left ankle revealed marked 
osteoarthritic changes involving the ankle joint with bony 
lipping, sclerosis of the articular margins and narrowing of the 
joint spaces.  Also noted was slight irregularity of the distal 
tibia and proximal talus which could be related to an old trauma.  
There was no significant interval change noted since the prior X-
ray study in September 2000.

In a March 2004 letter, S.D., the Veteran's friend, stated that 
she had known the Veteran for 10 years and he had always walked 
with a limp.  Over this time, he was always very active and would 
water ski, dance, and run.  She had worked for the Veteran for 
the past two years and had noticed that he could not do the 
things he used to do and he walked with a noticeable limp that 
had increased in severity.

In a March 2004 letter, the Veteran stated that for the past 10 
years, he had declined steadily in his daily activities.  The 
last year, he had missed at least 15 days of work because of his 
left ankle pain, swelling, and inability to walk.  His level of 
pain was never under a seven on a 1-10 scale.

In a March 2004 letter, T.D., the Veteran's friend, stated that 
he had known the Veteran for over nine years and the Veteran had 
always walked with a limp and had some degree of pain.  The 
Veteran had been active in golf, fishing, water skiing and 
dancing, but over the past five years, he noticed a mental and 
physical decline in the Veteran.  He had missed time from work 
and did not participate in his activities.  Further, he noticed 
that the Veteran took more pain medication than he used to take.  

In a March 2004 letter, R.C., the Veteran's friend, stated that 
he had personally known the Veteran for nine years.  They both 
used to water ski.  Over the past three years, the Veteran had 
not been able to ski because of the pain and swelling of his left 
ankle.

In April 2004, the Veteran was afforded an additional VA 
examination, wherein he reported having chronic left ankle pain.  
Due to his left ankle pain, he had increasing difficulty walking 
and the ankle had very limited range of motion.  It was unknown 
if the veteran had a current active infection; however, he was 
last treated for osteomyelitis during service.  Symptoms included 
chronically swollen joints and joints being warm to touch without 
exacerbations and remissions.  He denied flare- ups, but stated 
his symptoms were chronic and worsening progressively.  He used a 
cane when the ankle was very painful.  He was a tavern owner and 
worked approximately 20 to 30 hours per week.  He had difficulty 
at work with walking and weightbearing on the left ankle.  He was 
unable to perform stocking, waiting tables, cooking, or driving 
the delivery truck on bad days.  In regards to housework, he 
needed assistance.  On his bad days he would stay at home and 
rest.

Physical examination revealed that the Veteran did not bear 
weight on his left foot.  Popliteal, dorsalis pedis, and 
posterior tibial pulses were normal.  Patella and Achilles 
reflexes were normal and Babinski reflex was normal.  Active 
range of motion of the left ankle in dorsiflexion was to minus 15 
degrees and plantar flexion was to 35 degrees.  Against strong 
resistance, range of motion in dorsiflexion remained the same and 
plantar flexion was limited to 20 degrees.  Active pronation and 
supination of the left ankle was to two degrees and against 
strong resistance, there was no range of motion in pronation and 
supination.  Additional limitations included pain with palpation 
and vibratory stimulation of the medial ankle.  Edema, weakness, 
and tenderness were also noted.  Callosities and unusual shoe 
wear pattern were not present on examination.  There was thinning 
and blistering of skin over the medial left ankle.  Further, the 
ankle mortise was grossly enlarged and distorted.  The examiner 
noted that range of motion did not change following repetitive 
motion.

An April 2004 VA bone scan was conducted and revealed 
scintigraphic corroboration of clinically suspected osteomyelitis 
of the left distal tibia/fibula (ankle).  Based on review of the 
June 2000 and July 2003 X-rays of the left ankle, the bone scan, 
and physical examination, the VA examiner diagnosed degenerative 
changes secondary to an old trauma in the left ankle and active 
osteomyelitis of the left distal tibia/fibula.  In reference to 
DeLuca criteria, the examiner noted that the Veteran's range of 
motion was not additionally limited by instability or 
incoordination.  The Veteran's usual range of motion of the left 
ankle was limited by pain, weakness, stiffness, and lack of 
endurance and easy fatigue by 96.5 percent.  The main limitation 
was stiffness, which accounted for 83 percent of the loss of 
motion in the Veteran's left ankle.  The Veteran did not describe 
flare-ups or remissions of his symptoms.  The VA examiner opined 
that the Veteran's left ankle disability, by itself, caused 
marked interference with the Veteran's employment because the 
Veteran had untreated active osteomyelitis of the left ankle and 
treatment for this condition could include long term, high 
potency oral or intravenous antibiotic therapy, confinement with 
bed rest, hospitalization, and surgical interventions.  Joint 
destruction within the left ankle could continue to worsen if the 
condition remained untreated.  The Veteran's general state of 
health could decline if the condition remained untreated and the 
treating physician might preclude continuous daily weight 
bearing, such as required by a working individual.  

In September 2004, the VA examiner submitted an addendum to the 
April 2004 VA examination report stating that the Veteran's 
claims folder had been reviewed and that the diagnoses and 
opinions remained the same.

A May 2004 X-ray of the left tibia and fibula revealed no 
evidence of any fracture, dislocation or any bony destructive 
changes, and the soft tissue appeared normal.  There were severe 
degenerative changes seen at the ankle.

In June 2005, the Veteran was afforded a VA joints examination, 
which addressed his claims for his bilateral hips and his left 
ankle.  His claims file was not available for review.  He was 
noted to have a deformity of the left ankle, with pain, giving 
way, instability, weakness, and stiffness.  He reported daily or 
more often subluxation of the left ankle.  He reported redness, 
swelling, and tenderness of the left ankle.  He had an abnormal 
shoe wear pattern.  He had ankylosis of the left ankle with fixed 
plantar flexion to 10 degrees, and fixed dorsiflexion to negative 
10 degrees.  The ankle was fixed in abduction.  

In October 2005, the Veteran underwent a VA medical examination, 
wherein he stated that his left ankle condition remained 
unchanged since his last compensation examination.  He denied any 
constitutional symptoms of osteomyelitis and denied 
incapacitating episodes related to his osteomyelitis.  He was 
only able to stand for 15 to 30 minutes and only able to walk a 
quarter of a mile.  He had an antalgic gait and the left foot was 
in equinous (meaning the Veteran walked on his toes).

Range of motion testing of the left ankle was conducted and 
revealed that the Veteran's left ankle was ankylosed in plantar 
flexion at 30 degrees.  There were no extraarticular 
manifestations, there was mild overall impairment of the 
Veteran's health from the inflammatory arthritis and this was 
currently an active process.  The left ankle joint was not fixed 
in abduction, adduction, inversion, or eversion.  The Veteran's 
ankle was rigidly fixed in equinous without varus or valgus 
angulation, and there was no internal or external rotation, 
inversion, or eversion.  The left ankle was pain free when strong 
upward pressure was applied to the sole of the foot and when 
strong downward pressure was applied to the dorsum of the foot.  
The toes of the left foot were normal in appearance and range of 
motion.  Muscles of the left foot were strong and there was no 
neurovascular compromise of the left foot noted.  There was bony 
joint enlargement and deformity of the left ankle with no ankle 
instability.  There was tendon abnormality wherein the left 
Achilles tendon was shortened and the left foot was in equinous.  
The diagnosis was active osteomyelitis of the left distal 
tibia/fibula (ankle) and severe posttraumatic degenerative 
arthritis of the left ankle.  The VA examiner opined that this 
diagnosis created significant effects on the Veteran's 
occupational activities because it decreased mobility and he had 
problems with lifting and carrying.  The Veteran's diagnosis had 
moderate effects on his daily activities and severe effects with 
playing sports.  The VA examiner noted that the Veteran's 
osteomyelitis of the left ankle was active.  Further, he had no 
additional functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of the joint.  It was further 
noted that his joint was assessed as ankylosed and stable and 
without pain on aggressive range of motion testing.  However, the 
Veteran stated that he did indeed have pain on ambulation of his 
left ankle.  Further, the Veteran complained of pain during 
flare-ups, but because his left ankle was ankylosed, he did not 
have additional limitation of motion during flare-ups.  The 
examiner opined that there was no marked interference with the 
Veteran's employment because of his left ankle disability.  

VA outpatient treatment records dated in April 2006 reflect that 
the Veteran was seen at the pain clinic for management of left 
ankle and bilateral hip pain. 

An undated lay statement, received in June 2010, from M.M., noted 
that he had known the Veteran for six years, and that the Veteran 
had started to decline in health in the past two to three years.  
He was noted to be unable to golf due to his hips and ankle pain.  
He also noted the Veteran was missing more time from work due to 
his disabilities.  He noted that the Veteran had to hire movers 
because he could not move his belongings himself. 

In April 2010, the Veteran was again afforded a VA joint 
examination; the claims file and medical records were reviewed in 
conjunction with the examination.  The Veteran was self-employed 
as the owner of a restaurant.  He stated that he had missed about 
two weeks of work in the prior 12 months due to pain in his 
joints (signifying that the left ankle was not the only source of 
disability affecting employment).  He noted that there was no 
deformity of the left ankle, but there was giving way, 
instability, pain, and stiffness.  The Veteran also reported that 
he would fall on uneven ground.  He had swelling of the joint as 
well.  There were no constitutional symptoms of or incapacitating 
episodes of arthritis.  He reported being unable to walk more 
than a few yards.  He used a cane intermittently.  He had an 
antalgic gait and had a callous formation on the ball of his left 
foot.  He had an abnormal shoe wear pattern.  

On physical examination, the Veteran's left ankle showed bony 
joint enlargement, edema, tenderness, pain at rest and abnormal 
motion.  He had a mild valgus angulation.  Dorsiflexion of the 
left ankle was to zero degrees, and plantar flexion was from zero 
to five degrees.  There was objective evidence of pain with 
active motion.  There was evidence of increased pain with 
repetitive emotion; however, repetitive motion did not further 
limit range of motion.  There was ankylosis of the left ankle, 
which was noted to be stable.  The joint was not pain free, and 
the plantar flexion was fixed at 20 degrees.  In pertinent part, 
the diagnosis was traumatic arthritis of the left ankle, 
ankylosis of the left ankle.  The examiner found that the 
Veteran's left ankle had a significant effect on his usual 
occupation.  He noted that there was no clinical evidence of 
active osteomyelitis at the time of the examination.  

Analysis

Prior to June 25, 2002

For the prior to June 25, 2002, an evaluation in excess of 20 
percent for the Veteran's residuals of a left ankle fracture to 
include post-traumatic arthritis is not warranted.  As such, the 
Board notes that according to the January 2001 VA examination 
report, the Veteran's range of motion in extension was to five 
degrees and flexion was to five degrees with complaints of pain.  
For an evaluation in excess of 20 percent, the Veteran's left 
ankle would need to be ankylosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2010).  Also during this time period, osteomyelitis 
was not shown to be active, so evaluation under DC 5000 would 
only provide a 10 percent rating.  As the Veteran was shown to 
have motion in his left ankle, an evaluation in excess of 20 
percent for the period prior to June 25, 2002, is not warranted.

The Board has also considered whether the Veteran's disability, 
prior to June 25, 2002, presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his left ankle and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  There is no indication of frequent hospitalizations or 
marked interference with employment. Consequently, referral for 
extraschedular consideration for the time period prior to June 
25, 2002, is not warranted.


From June 25, 2002

For the period commencing June 25, 2002, a rating of 40 percent 
is merited.  This is based on findings that there was motion, 
albeit markedly limited motion in the left ankle.  Initially, the 
ankle was not shown to be ankylosed, so an evaluation in excess 
of 20 percent for the orthopedic residuals of a left ankle 
fracture to include post-traumatic arthritis could not be 
assigned for that time period.  However, as was noted by the RO, 
it was suspected that the Veteran had active osteomyelitis in the 
ankle, although a confirmed diagnosis was not rendered.  This 
would require the assignment of a 20 percent for the 
osteomyelitis under Diagnostic Code 5000.  As indicated in the 
regulations, the 20 percent rating for osteomyelitis is to be 
combined with the 20 percent rating for the orthopedic findings.  
Under the table found at 38 C.F.R. § 4.25, this equates to a 40 
percent rating.  Although later VA examinations found the left 
ankle to be ankylosed, a higher schedular rating is precluded by 
the amputation rule found at 38 C.F.R. § 4.68.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced, including 
pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, supra (The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  The 
Board finds that the Veteran's statements are credible, in that 
he does suffer from left ankle pain.  Additionally, the Veteran 
had previous employment as a physician's assistant, and so 
therefore, is known to have more medical expertise than the 
average lay person.  He is considered both credible and 
competent.  However, the rating criteria is based upon range of 
motion testing and evidence of osteomyelitis.

The Board has also considered the three lay statements submitted 
in 2004 as well as the statement received in 2010.   While the 
Veteran's friends are competent to provide testimony or 
statements relating to symptoms or facts of events that they have 
observed and is within the realm of their personal knowledge, 
they are not competent to establish that which would require 
specialized knowledge or training, such as medical expertise.  
Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  While these lay 
statements report a decrease in extracurricular physical 
activities (golfing, snow/water skiing, fishing, dancing, etc.) 
undertaken by the Veteran, it should be noted that the basis of 
VA disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life (emphasis added) 
including employment.  (38 C.F.R. § 4.10).  Further, the 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity (emphasis 
added) resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability. (38 C.F.R. § 4.1)  While the Veteran may have had to 
decrease his recreational activities due to his left ankle 
impairment, he was not shown to have disability more than 
contemplated by the rating schedule either in the ordinary 
conditions of daily life or in earning capacity.  Further, while 
T.D. and M.M. indicated that the Veteran had missed time from 
work, they were not specific in whether the lost time was 
entirely due to the service connected left ankle disorder, as 
opposed to other illnesses, nor did they indicate exactly how 
much time was lost.  

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related entirely to his left ankle that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
The Veteran's impairment is contemplated by the schedular rating 
assigned.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

For the period prior to June 25, 2002, an evaluation in excess of 
20 percent for residuals of a left ankle fracture with a history 
of infection (osteomyelitis), to include post-traumatic arthritis 
is denied.

For the period commencing June 25, 2002, an evaluation of 40 
percent for residuals of a left ankle fracture with a history of 
infection (osteomyelitis), to include post- traumatic arthritis 
is allowed, subject to the criteria governing the award of 
monetary benefits.


REMAND

In May 2009, the Board remanded the issue of service connection 
for bilateral hips, to include as secondary to service-connected 
left ankle disability.  The Board notes the Veteran received VCAA 
notice, with secondary service connection notice in July 2005.

In the May 2009 Board remand it was noted that in the June 2005 
VA examination report, the examiner diagnosed minimal 
osteoarthric changes to the bilateral hip joints.  The examiner 
noted that he had not been provided the claims file for review 
and indicated that he could not resolve whether the Veteran's 
current bilateral hip disability was at least as likely as not 
secondary to his service connected left ankle disability without 
resorting to mere speculation.  The Board determined that this 
June 2005 VA examination was inadequate for use as a basis to 
determine the Veteran's service connection claim.  In the remand 
directives, the Board directed that the Veteran be afforded an 
additional VA examination.

Additionally, the remand directives stated:

After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
November 2005 SOC (for the increased rating 
claims) and since the May 2007 SSOC (for 
the service connection claim).  If any 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. (Emphasis added).

In April 2010, the Veteran was afforded the additional VA 
examination; and the claims folder was available and reviewed in 
conjunction with the examination.  However, subsequent to the VA 
examination the RO only issued an SSOC for the Veteran's 
increased rating claims.  It is unclear from the record what 
action, if any, was taken regarding service connection for the 
bilateral hip disorder, as there is no rating action associated 
with the claims folder.  If the issue was allowed, a rating 
action should be placed in the claims folder noting that action.  
If the claim was denied, a rating action and a supplemental 
statement of the case, as well as notification to the Veteran 
should be added to the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

If service connection for the bilateral 
hip disorder was denied, a rating action 
and a supplemental statement of the case, 
as well as notification to the Veteran 
should be added to the claims folder.  The 
Veteran and his attorney should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


